Citation Nr: 0923817	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  99-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's brother



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 until 
September 1972.  He has been declared incompetent for the 
purposes of managing VA benefits.  His brother is his 
custodian and is the appellant, acting on his behalf, in this 
matter.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2005 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas for additional development.  The Veteran's 
custodian appeared before the undersigned Acting Veterans Law 
Judge at a Board hearing held via video conference in July 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, through his custodian, essentially contends that 
he developed a psychiatric disorder due to service.  

The Board notes that the November 2005 decision and remand 
directed the RO to contact the Veteran's custodian and 
request that he specify where and when the Veteran was 
treated within one year of his service for a psychiatric 
disorder, provide the name of the facility, and the 
approximate dates of treatment.  Thereafter, the RO was to 
obtain any identified records and the complete treatment 
records from Dr. J.S.  This development was not accomplished.  
The law mandates that where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board notes that the custodian indicated that Dr. J.S., 
whom the custodian identified in the July 2005 hearing, was 
still alive and in Texa (sic) County, Arkansas.  In January 
1998, the Veteran reported that he was treated by a Dr. J.S., 
with a similar name to the one transcribed during the July 
2005 hearing.  The address of Dr. J.S., identified in January 
1998, was 1205 E. 35 Street, Texarkana, Arkansas 71854.   The 
RO/AMC should contact the custodian to confirm whether this 
is the same doctor identified in the July 2005 hearing.  
Regardless of whether the custodian responds to the request, 
these records should be obtained and associated with the 
claims file.  

The Veteran was granted a VA examination in May 2007; 
however, the VA examiner did not provide an opinion as to the 
etiology of the Veteran's psychiatric disorders.  Another VA 
examination was provided in June 2008 and included a review 
of the claims file.  The June 2008 VA examiner referenced the 
August 2000 letter from R.J.E., M.D., Ph.D., indicating that 
the Veteran exhibited schizophrenia prior to his service 
discharge.  The VA examiner also referenced records from 
E.N., M.D., wherein that examiner indicated agreement with 
Dr. R.J.E.'s opinion.  However, the June 2008 VA examiner 
opined that the Veteran's disorder was more likely than not 
ongoing prior to, during, and after the Veteran's service.  
The examiner opined that early signs of apathy and lack of 
cooperation were the functions noted during service, with the 
functions being not only of the individual's schizophrenia, 
but also his mental deficiency.  

Given the June 2008 VA examiner's opinion that the Veteran's 
psychiatric disorder pre-existed service, an opinion as to 
whether the Veteran's service aggravated his psychiatric 
disorder is necessary.  A VA medical opinion is necessary to 
make such a determination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
Veteran's custodian and request that he 
provide clarification as to the 
identity and address of the Dr. J.S. he 
identified during the July 2005 
hearing.  He should confirm whether 
that Dr. J.S. is the same doctor 
identified by the Veteran in January 
1998.  The RO/AMC should then obtain 
and associate with the claims file all 
outstanding records of treatment 
relating to the Veteran from the Dr. 
J.S. identified by the Veteran in 
January 1998, at the address provided 
at that time.  The RO/AMC should also 
obtain all outstanding records of 
treatment relating to the Veteran from 
the Dr. J.S. identified by the 
Veteran's custodian during the July 
2005 hearing, if that is a different 
doctor.  

If any requested records are not 
available, or if a search for any such 
records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran and 
his custodian should be informed in 
writing.

	2.  Once any outstanding records are 
associated with the claims file, the 
RO/AMC should arrange for the Veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
psychiatric disorder found to be 
present.  

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that any psychiatric disorder was 
aggravated by service, and if so to 
what extent it was aggravated beyond 
the natural progression of the 
disorder.  

In discussing his/her opinions, the 
examiner should acknowledge the lay 
statements of record relating to the 
onset of the Veteran's disorder.  The 
rationale for all opinions expressed 
should be provided in a legible report.

	3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his custodian should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


